ORDER

PER CURIAM.
Movant Thomas Wolfin appeals the motion court’s denial after an evidentiary hearing on his Rule 29.15 motion for post-conviction relief. Movant claims his attorney was ineffective because she failed to request a change of venue.
We have examined the briefs and record on appeal. We find that the motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b).